Citation Nr: 0500964	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  99-13 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a compensable rating for myositis of the 
cervical spine.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for low back disability 
and if so, whether the reopened claim should be granted.

3.  Entitlement to service connection for left shoulder 
disability.

4.  Entitlement to an evaluation in excess of 70 percent for 
psychiatric disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

E.B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to October 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision of the New York, 
New York, Department of Veterans Affairs (VA), Regional 
Office (RO).


REMAND

The veteran was scheduled for a hearing before a Veterans Law 
Judge at the Board in Washington, DC, on February 3, 2005.  
In November 2004, the veteran stated that due to health 
problems he is unable to travel to Washington, DC.  He 
requested that the scheduled hearing be canceled and that he 
instead be afforded a video or travel Board hearing.  The 
veteran having filed a timely request and having presented 
good cause, the case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
action:

The RO should ascertain the type of local 
Board hearing desired by the veteran 
(personal or videoconference) and then 
schedule him for the desired hearing in 
accordance with the docket number of his 
appeal. 


							(CONTINUED ON NEXT PAGE)



No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

